ALLOWANCE
The following claims are allowable: 1-4, 7, 9-16, 18-21 and 23-24
Response to Arguments
Applicant’s arguments filed amendments on 02/15/2022 to address the 35 U.S.C. 101 rejection. In response to the Applicant’s amendments, the 35 U.S.C. 103 rejection has been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s attorney STEPHEN WALDER on 03/04/2022. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 is amended by the examiner to recite:
“A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a multi-layer analytics framework, the method comprising: 
obtaining, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems; 
applying, by the multi-layer analytics framework, a wrapper to each of the analytics in the plurality of analytics to thereby generate wrapped analytics, wherein the 
registering, by the multi-layer analytics framework, the wrapped analytics in an analytics register; 
receiving, by the multi-layer analytics framework, a request to perform an analytics operation on an input dataset, from a request computing system, wherein the request specifies one or more analytics requirements of the analytics operation; 
searching a pipeline registry, having entries specifying characteristics of previously generated analytics pipelines, based on the one or more analytics requirements to determine if a matching entry in the pipeline registry, having characteristics of a previously generated analytics pipeline that match the one or more analytics requirements, is present in the pipeline registry; 
in response to the searching finding a matching entry in the pipeline registry, retrieving a corresponding analytics pipeline and a corresponding directed acyclic graph (DAG) associated with the matching entry as the generated analytics pipeline; 
in response to the searching not finding a matching entry in the pipeline registry, automatically generating, by the multi-layer analytics framework, an analytics pipeline comprising a plurality of wrapped analytics retrieved from the analytics registry; 
executing, by the multi-layer analytics framework, the analytics pipeline; and Page 2 of 12 
Abutbul et al. - 15/852,723returning, by the multi-layer analytics framework, results of executing the analytics pipeline to the requestor computing system,”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
Regarding independent claims 1, 11 and 20, the prior art of record discloses various aspects of the claimed invention including a multi-layer analytics framework, wrapped analytics, and an analytics pipeline where the analytics pipeline executes wrapped analytics via the multi-layer analytics framework. However, the prior art of record, taken either alone or combination, does not explicitly teach or fairly suggest various aspects of the claimed invention. Specifically, the prior art of record does not explicitly teach or fairly suggest searching a pipeline registry for previously generated analytics pipelines based off analytics requirement where, if the searching finds a previously generated analytics pipeline, the previously generated analytics pipeline and a corresponding directed acyclic graph (DAG) gets executed otherwise a new analytics pipeline gets generated. Searching for the previously generated analytics pipeline and the corresponding DAG define allowability over the prior art of record. These identified features, in combination with the claim as a whole, define allowability over the prior art of record. Independent claims 1, 11, and 20 are allowable for these reasons. The remaining claims are additionally allowable because they dependent on one of the allowable independent claims.
Any comment considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be cleared labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is (571)272-8833. The examiner can normally be reached M-TR 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R.M./Examiner, Art Unit 2123
                                                                                                                                                                                                        /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145